Mr.James Albert Duke
  TDCJ# 1188448/Eastham
  2665 Prison Rd.#1
. Lovelady, Texas 75851
                                                                  certified No.7011           3500 0002 4014 3810

August 3,2015
                                                                                             ~lEC[E~\f~[t) ~WJ
                                                                                           ~OOA"'f OF CRJI\/lli\IAl AP~EAlS
Hon.Abel Acosta,Clerk
                                                                                                   AUG 12 2015
TeXas c 0 u r t 0 f criminal Ap p'el-ajib
                                        u luJ Sj;;,;.pw:     ...... t· e"'~'"'J""a
                                                       ~t;,....
                                                   l:1":;..J!iH)n
                                                                                   A!Ame
                                                                        vno,g 119' ._..u
p • 0 • 8 0 X 1 2 3 0 8 • CapitOl Stat i~igeS that ore Of f'OOr qualii)f
2 0 1 ~ e s t 1 4 t h 5 t , Room 1 0 6 at the tlmo Oi imaging.
Austln,Texas 78701


RE:    IN RE Jam~s Albert Duke V. The Clerk,Case No.8671,
       Motion for Leave to Fil~ Writ of Mandamus,Petition
       For Mandamus,and Motion for Leave To File the Original
       Only:


Dear Hon.Acosta:

     The purpose of this inquiry is to file Pstitioner 1 s
Motion for Leave to file Writ of Mandamus,Mandamus for
Relief. Also,Petitioner is seeking to. have Leave to file
the Originals Only. Please fine all Material enclosed
file all material for the _Court's consideration.

 Please inform Petitioner of any movement by the Court
 in this matter. Ple?se file all attached exhibits in this cause.

 I thank you for your~time and consideration.
 I await your response .I Remain.



                                                                   cc/jps/ass/jad
                                                                   Trinity County District Clerk
                                                                  *Enclosures
                                                                  *art.11 .07 application
                                                                  *Motions
 James Albert Duke                                                *Motions for Leave,Mandamus
                                                                  *Exhibits
f:..
                                IN THE TEXAS COURT OF
                                   CRIMINAL APPEALS
                                     AUSTIN, TEXAs'·

       IN RE
       JAMES ALBERT DUKE,                      X
                    Petitioner                 x.
       v.                                            NO.
                                               X
                                               X
                                                           ------------------
       THE CLERK,                              X     From the 411th District
                         Respondent            X     Court Trinity County,Texas
                                                     Case No. 8671


                     PRO SEE MOTrON REQUESTING LEAVE TO FILE
                       AN ORIGINAL COPY ONLY OF THE MOTION
                        FOR LEAVE TO FILE WRIT OF MANDAMUS

       TO THt 'HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:

              C0 ME S N0 W the Petitioner in the above-styled and numbered cause
       and respectfully moves this Honorable Court to grant leave to file an
       original copy only of the Motion for leave to file writ of mandamus
       and in support thereof would show to the Court the following:

       1.    The style and appeal     numb~r   in the Trinity County   ~11th    Judicial

       District Court is; James Albert Duke V. The Clerk of Trinity County,

       Case 8671 .

       2.    The Petitioner moves that,pursuant to Rule 2,Texas Rule of Appellate

       Procedure,this.Court suspend Rule 9.3(b),Texas Rules of Appellate
):;                    ,/
       Procedure,that requires the filing of (11) copies of the Motion for Leave

       to File Writ of Mandamus and Writ of Mandamus with the Court.

       3.    The.facts relied upon to show good cause for this•request are,

       as follows: The Petitioner is index incarcerated and the prison system

       does not provide access to a photo copier.The Petitioner is presently

       not represented by counsel and intends to file a PRO SE Petition for

       Mandamus Relief


                                               1.
          WHEREFDRE,PREMISES CDNSIDERED,the Petitioner respectfully

requests that this Honorable Court grant leave to file an

original copy only of the Motion for Leave to File Writ

of Mandamus and Mandamus with the Court.



                                Respectfully submitted,




                                    s 'Albert Duke
                                    :ff: 11.88448/Eastham
                                2665 Prison Rd.:ff:1
                                ~ovelady.,Texas 75851



                                Pro se


                     CERTIFICATE OF SERVICE

          I certify that a. true and correct copy of the foregoing
was served on Trinity County District Clerk,and Hon.Abel Acosta
Clerk Texas Court of Criminal Appeals on       this3~ay     of August
2 01 5.



                                Jam      Albert Duke




                                2.
                           IN THE TEXAS COURT OF
                               CRIMINA~ APPEA~S
                                ·AUSTIN, TEXAS

IN RE

JAMES ALBERT DUKE,                    X
                  Petitioner          X
v.                                    X          No·----------
                                      X
THE CLERK,                            X          From The 411th District
                  Respondent          X          Court Trinity County,Texas
                                                 Case No.8671.

                                             (

              PETITIONER 1 S· MOTION FOR CEAVE TO           FI~E
                           WRIT OF MANDAMUS

TO THE HONORABCE JUDGES OF SAID COURT:

         Petitioner,James Albert Duke,moves this Honorable Court to grant

Petitioner's Motion For Leave To File        W~it   of Mandamus that accompany

his Writ of Mandamus pursuant to            Rule 72.1 of the Texas Rule of

Appellate Procedures for Extraodinary Matters.

                                      I.

1.      Petitioner as   Rel~tor,seeking     Mandamus Relief,have a clear right

to the relief sought,meaning that the merits of the relief sought are

beyond dispute.

2.      An applicant seeking habeas corpus relief has a Constitutional

Righ~   to access to court as well as a statutory right to file an

application for writ of habeas corpus. with the District Clerk,Tex.Const,

art 1 ,§ 12; Tex.Code Crim.Proc.Art 11.07,§ 3(b),and art 11.073.

Furthermore,only the legislature has the right to suspend statutory

laws. Tex.Const.Art 1 ,§ 28.



                                       1•
                                              II.

        3.     Petitioner alleges that he has a final conviction for felony

        offense in Case No.B671 of the 411th Judicial District Cdurt of Trinity

        County,Texas. He asserts that       he attempted to file his Application

        for art 11.07 and 11.73 in received no response.

        a).    He asserts that he attempted to file an application for writ of
               hab~as corpus with the district clerk on February 9,2015,in
               which the clerk failed to process.

        b).    On March 2.2015,Petitioner sent the district clerk a letter
               inquiring about the application sent to the clerk february 9,
               2015,and received no response.

        c).    On April 27,2015,Petitioner further attempted to inqu~re about
               his application mailed February 9,2015,and that notic~ of
               mandamus would be pursued.

        d).    On May 4,2015,Petitioner contacted the Court of Criminal Appeals
               Clerk Hon.Abel Acosta,inquirin~ about Petitioner's application
               filed in Trinity .county February 9, 201 5.

        e).    On May 13,2015,Petitioner received a response from Hon.Abel Acosta
               Clerk,informing him that no application for writ of habeas corpus
               had been filed in the Court of Criminal Appeals.

        f).    On May 20,2015,Petitioner served Notice of Mandamus,by certified
               mail No.7011 3500 0002 4014 3827,and received by the district
               clerk May 29,2015.

        g) .   On May 29,201 5, Trinity County District Clerk sent. Petitioner a copy
               of the Clerk's Records Writ of Habeas Corpus,Clerk's Summary
               Sheet,and Index To Clerk Is Records dated April 1 ;2015.
-
~
    \   h).    On June 29,2015,Petitioner served a second application ~rir habeas
               corpus,Motion for Leave Requesting for Appointment of Counsel,
               Motion for ~ew Trial, and. Motion to Take Jwdicial Nstice .. of. Facts.
               The Trninty County Distr.ict Clerk responded with ·(Notice ( s)) titled .
               WR;B2-139-09, and WR;B2-319-01 ,Wolf,Dwight had been forwarded to       ·
               the Court of Criminal Appeals.

        i).     On July 17,2015,Petitioner received, a copy of a letter and Motions
               ,sent to the Trinity County District Clerk. informing the clerk that
                the material filed by the clerk could not be processed due to no
                art .11 • 07 application being filed w::·l th. the material, date July 9,
                2015.
                                                2.
.tJt.:~ ·;:· -~·.' ........
        ~'    .   ~~.'.   ~




                                         IN THE TEXAS COURT OF
     .   ~-   ..                      CRIMINAL APPEALS
                                        AUSTIN, TEXAS

IN RE
JAMES              A~BERT  DUKE,                 X
                        Petitioner               X     No·----------~--------
v.                                               X
                                                 X     From The 41'1th District
THE CL:ERK,                                      X     CQunrt Trinity County,Texas
                        Respondent               X     Case No.8671


                              PETITION FOR WRIT OF- MANDAMUS

TO THE HONORABLE JUDGES OF THE COURT .OF CRIMINAL: APPEAt.:S:

                   COMES,James Albert Duke,Petitioner herein,and submits this

Mandamus Writ pursuant to the provisions of Rule 72.1 and 2 of the

. Texas Rules of Appellate Procedures.



1.                 This petition seeks to have this Honorable Court to Compel the

Respondent to file and forward his Application for A Writ of Habeas Corpus

to the Texas Court of Criminal Appeals,so that-this Court can altimately

entertain its exclusive jurisdiction over said Habeas Corpus Art.11 .07

and Art.11 .073 of the Texas Code of Criminal Procedures.



2.                 For clarification purposes,the Habeas Application the Clerk failed

to process and forward to the Texas Court of Criminal Appeals is the

first of such pleading filed by the Petitioner aitacking the validity

of the Petitioner's              ~entence   through Actual Innocence and.Ineffective

'Trial and Appellate Counsel,pursuant to art.11.07 and art.11.073 of

the Texas Cdde of Criminal Procedures.


                                                1.
 ,,
.·•,.

 ..
:_




                                    NOTICE REQUIREMENT

         3.     Petitioner have complied with all      Notic~      Requirements of Rule 694

         of the Texas Rule of Civil Procedure for seeking Mandamus Relief

         in the Texas Court of Criminal Appeals. See,exhibit marked No.6,in the

         appendix.



                                   STATEMENTS OF FACTS

        4.      Petitioner would assert the following facts to support

        his claim;
                                                                .'; .''·' t•·   ,1~~:J~,,'
         a).    He asserts that he attempted to file .an'~p~lication for writ o~.,~.~~
                habeas corpus with the district clerk on February 9, 201 5, in             ··::L ..
                which the clerk failed to process. See, exhibit No.1 , in appendix ...,.:-·:::-,

         b).    On March 2,2015,Petitioner s~nt .the district clerk. a letter
                inquiring ~bout the application sent to .the clerk February 9,               'l   \


                2015,and received no response.See,exhibit No.2,in appendix.

         c).    On April 27,2015,Petitioner further Bttempted to inquire about
                his application mailed February 9,2015,and.that notice. of
                mandamus would be pursued.See,exhibit No.3,in appendix.

         d).    On May 4,2015,Petitioner contacted the Court of Criminal Appeals
                Clerk Hon.Abel Acosta,inquiring about Petitioner's a~plication •
                filed in Trinity County February 9,2015.See,exhibit No.~~In appendix.

         e).    On May 13,2015,Petitioner received a response from Hon.Abel Acosta
                Clerk,informing him that no application for writ of habeas' corpus
                had been filed in the Court of Criminal Appeals.See,exhibit No.5,
                in appendix .

        . f).   On May 20,2015,Petitioner served Notice of Mandamus,by certified
                mail No.7011 35QO 0002 4014 3827,and received by the district
                clerk may 29,2015 ~See, exhibit No__,. 6, in appendix.        ·:::\i"
         g).    On May 29,2015,Trinity County District Clerk sent Petitioner a
                copy of the Clerk's Record Writ of Habeas Corpus,Clerk's Summary
                Sheet,and Index To Clerk's Records dated April 1 ,2015.See,exhibit
                No.7,in appendix.



                                                 2.
h).     On june 29,2015,Petitioner served a second apllication for habeas.
        corpus,Motion for Leave Requesting.for Appointment of Counsel,
        Motion for New Trial,and Motion .to Take JudiciaL Notice of Facts.
        The Trinity County .District Clerk responded with (Notice(s)) titled
        WR;B2-139-09,and WR;82-319-01 ,Wolf,Dwight had been·forwarded to
        the Court of.Criminal A~peals.See,exhibit No.8~in the appendix.

i).     On July 17,20t5,Petitioner received·a copy of a letter and motions
        sent to the Trinity County-District Clerk informing the clerk that
        the material filed by.the clerk·csuld not be prscessed due to no
       ·art.11 .07 application being filed with the material,dated July 9,
        2015,from the Court of Criminal Appeals clerk~ee.exhibit.No.9,in appendix.

                               LEGAL CLAIMS

5.      Petitioner-Relator asserts that,the Trinity       County.Di~trict     Clerk

have a duty to forward his art.11 .07 or art.11.073 application·for writ.

of habeas corpus to the Clerk for the Texas.Court of Criminal Appeals

for consideration,pursuant to    art.1~.07,§3(b)   of the Texas Code of

Criminal Procedures.

        An applicant. for habeas corpus relief has a      ~onstit8tional     right

to access to courts as well. as a statutory:right to file, an application

for writ of habeas corpus with the district clerk.Tex.Const .• ,art.I,§ 12;

Tex.Code.Crim.Proc., art.11 .. 07,i 3(b}.   Furthermore~only      the   legisl~ture


ha~   the right to suspend statutory laws.Tex.Const.Art.,I,.§ 28.

       Mandamus relief may be granted if the Petitioner-Relator shows. the

following; (1) that the act sought to be      compell~d    is purely ministerial

and (2) that·there is no adequate remedy. at law.See,Winters V.Presiding

Judge of the·Crim.pist.Court    No.Thr~e,   118 .S.W.3d 773,775 (Tex.Crim.App

2003). · Additionally,the   petitioner~relator   ·must   have~a   clear right to

the relief sought,meaning that the merits of the relief sought are

beyond dispute,Id.at 775 (Citing In re Rodriguez, 77 S.W.3d 459,461

(Tex.App.Corpus Christi 2002).

                                     3.
"The requirement of a clear legal right necessitates that the law plainly

describes the duty to be performed such that there is no room for the

·exercise of discretion."Id.

      Petitioner would assert that,pursuant to    .art.11.07,.§'~(b)(c)(d),


and art.11 .073,of the Texas Code of Criminal Procedures,the (Clerk) has

a duty to accept an application and. file in process the application to

be forwarded to the Clerk of the Texas Court of Criminal Appeals. The

Trinity County. District Clerk's duty is   minist~rial.Thus,the    first

requirement for mandamus relief is   fulfill~d.


      There is no provision for an appeal concerning the (Clerk's)

refusal to perform the ministerial duty to accept,file,and process

papers. The inability to appeal leaves petitioner-relator with no

adequate remedy at law. Therefore,Petitioner has met the second

requirement for mandamus relief. Ali requirements have been met

and relief should be granted.

      It is also significant to note that the due process and due course

of law clauses of the U.S.Constitution and Texas    Const~tution    affords

this Petitioner a right to the validity of his conviction through the

filing of an art.11 .07 writ of habeas corpus application.

      But this right is being circumvented through the failure of the

Clerk of Trinity County to file and forward the Art.11 .07,Art.11 .073

application to the appropriate Court so that a determination can be

made on the merits of the issues presented.



                                     4.
       WHEREFDRE,PREMISES CONSIDERED,     Petitioner prays that

his Mandamus is granted and all things within considered for

relief.To include all exhibits in the attached appendix.



                                Respectfully submitted,



                                J     Albert Duke
                                      11'88448/Eastham
                                2665 Prison Rd.#1
                                0ovelady,Te~as 75851


                                Pro se


                   Certificate of Service

      I certify that a true and correct copy of the foregoing
was served on Trinity County District Clerk,162 W.First St,
Groveton,Texas 75845,and Hon.Abel Acosta,Clerk Texas Court of
Criminal Appeals,P.0.8ox 12308,Capitol.     S~ation,Austirr,Texas

78711 ,executed on thisJd.day of August 2015.

                                      rq£1~
                           X    Jam    Albert Duke


                      Unsworn Declaration

      !,James Albert Duke,TDCJ# 1188448,~eclare under penalty
of purjury that the foregoing are true and correct to the
best of my personal   knowledge.T.ex.C~v.Prc   & Rem Code §132.001,
Executed on this'3~day of August 2015.


                          X J~~rR--uk
                               5•
                             APPENDIX LIST

EXHIBITS:


Exhibit No.1
~etter to Trinity County District Clerk February 9,2015,filing art.11 .07
and motions.

Exhibit No.2
~etter to Trinity County District Clerk March 2,2015.

Exhibit No.3
~etter to TrinLty County District Clerk April 27,2015.

Exhibit No.4
Letter to the Texas Court of Criminal Appeals Clerk Hon.Abel Acosta
Clerk dated May 4,2015.

Exhibit No.5
Letter I received from the Texas Court of Criminal Appeals Clerk
Abel Acosta dated May 13,2015.

Exhibit No.6
Petitioner's Notice of Mandamus to the Trinity County District Clerk
dated May 20,2015.

Exhibit No.7
The Trinity County District Clerk'~ response to my notice to file mandamus
for relief dated dated June 2,2015.

Exhibit No.8
Letter to Trinity County District Clerk requesting that she file
petitioner's second art.11 .07 application and motions dated June
29 '2015

Exhibit No.9
Petitioner received a response to his letter dated June 29,2015,from
Trinity County District Clerk dated July 6,2015,as exhib (9).

Exhibit No.1 0
Petitioner's response to the Trinity County District Clerk's reply to
his art .11 • 07 June 29,2015, from letter dated July 1 3, 2015.


Eh Exhibit No.11
~etter to the Trinity County District from the Texas Court of Crimina~
Appeals dated july 9,2015.

end of exhibits.                               Case No.8671
                                            '


.. Mr. Ja.mes Alb:ert D.ulce
   TDCJf 11 BBlt~'B/Eaethem
   2655 .·.Prison Rd·.~1 .· ·
-~~vele~y,T~xas.75B51
   .        .           '   '




 ·F'~bruary._..___.
   ·.   :
               9 ,2015              '




 Han. Cheryl CartwrJ.i:ght
 D.istrict Clerk
 .P.rLBox Slt-9
 ~ravetan,'Texea 75Bft.5-D54-9


 RE: The                    ~ta~e
                        of Texas V. James Albert Dulce,Cause No.B671
            ~pplication    fa~ Hab~es Corpus 11.07.and 11.073 and
            M~tians ·For Caave To file Request For -~ppaintmarit of
            .Cciunsel,Matio.n F'ar New .Triel,.and Motion 'To Ta.lce ·
            judi6ial Notice Of Facta:
                •''!'       •''     I   '       '
                                                   ·'




 De~r           ~an.Cartwr1ght:

          ~l~~a~ itnd A~plicant'a Application for Habeas Corpus P
   and Mot.lana ~or. Le_ave To File Requeaa F,or- ,App.qi_ntm.~nt. of
.. Counse.l, Motio.n For New Trial, and. Motion .To T.alce. J.ud"icial
   Not.'-ce a f Facts encioa.ed •· .
 Plea~:~~ file ·all mat·erial with the Court for Consi'derat.ion •.
                                                        .   I    "'   '




 I .~ttank . ya.u for you.r tints an.d a'ssi s.tance.
 I Awsi t 'your response. I Remain •

. cc/jp~:~/apl/ j ad


 st.••••~tv,


"'ra~
 Ja.me·a Albert Duke


 •enclosurae
  Mr.Jemes Albert Duke
  TDCJi 1188448/Eastham
  2665 Prison Rd.i1
  Lov~lady~Taxas 75851



  March 2,2015

  Hon.Cheryl Cartwright
  District Clerk Trinity County
  P.O.Box 549
  Groveton,Texae 75845-0549

  RE: The State at Texas V. Jame·a Ai·bert Duke, Cause No. 8671,
      Application for haeae co~pue 11~07 and 11.D73,and
      Motion_e tor Leave' to file Request for 'Appointment of
      Coune~l,Motion r~, N~w- Trlal,end Motion ·to T~ke·
      Judicial Notice of Facta:

  Dear Hon.Certwright:
       The purpose of thia inquiry is to accomplish the date
  that your office received the above listed Motions and
  Applicatio~ for Habea• C~rpua? So that I can be in
  compliance-~ith Art.11.07 and ~~pi~~tion ~~time for the
  Stat~ or Prosecutor to act on my A~t.1f~07 ~pplication,
  ~nd any motions tiled within.


  ~he Application tor    1~_.07   and Motloria are dated   Febru~ry       'th
  2015.                                                        '-',,
                                                                \!




  I thank you for your time and aseietance with this matterl
  I a wei t your response,. I Remain.




1 F~~--.ae
  James Albert Duke


  cc/jpe/apl/jed                                                       file
                                          '
                                              \   '.I




       Mr.Je~ee Albe~t Duke
       TDCJi 1188,~8/Eas,hem
       2665 ·Prison Rd~t1
       Lovalady,Texes 75851


       April 27,2015          ·

       Kristin Raiford
       District Clerk Trinity County
       Court House 162 W.1st
       Groveton,Texae 75845

                .            .      .     .                           ..: :· ..•,J:',' . '.
                The st·ate of Texas V .James Albert Duke,.Ceuse ND'.8'671',.:.:a·
                Appi icetion · f"or. H~baa.e Corpus Art:.11. 07 and Ar~':M~h.)li3,
.·7.
                Motion For Leave To File Request Far Appaintme·rft' O'f. ·
                Counsel ,Motion For New r·ria;i., ~.t:''d Motion To Take'
                Judlc~al Notice of Facts:       ··

       Dea.r Han. Rei ford:

            The purpose of this inquir,.: ie to accomplish a~ raspon.ae
       to my Art.11.D~·an~ Art.11.07~:Hab~as Oo~pu~ Appilc~tioff
       mailed to your office, February 9, 2(:11 S.,wi th the cl.l!lime\ of'
       Ineffective a.eeietence of counsel. at trial end or{'eppeal.•

       'I alao,mailed a second letter dated March 2;2o1s.1nquiring
        sbau.t· the application and all material filet;{ along with the
        appllcat~on~Dld your office ,ecelve the applicati•n? If not,
        plaaaa irfform as soon sa poa~lbla that your off'ice. ··h.ave not
        rece'i:va.d the material so I .can tait·a the appropriat·a·. e~ction
        to l~cate the me~arial or refila it?                       ·
       If no raspon~a··;:i~ received f.rom your off' ice .My next a.tep .
            be to submit a (Notice), of· Mandamus seeking e res.ponsa.
       ~~till

         I Thank You For You~ Time And Aaeietenca With This ~et~atl
       · I Awei t Your Response ..• I Rani~:~ in.




       F~~
       James      Albe~t    Duke                                    cc/jpe/jad
                                                                    f'ile/ple,
                                                   I·   •




         ~~~James              Albert Duke
         rocni            1188~~8/Eeatham
          2665 Prison Rd.f1
          Cavelady,Texae 75851

          May lt 1 2015

         Hon.Abel Acosta,Clark
         Texas Court af C~lminel Appeals
         Supreme Court Building
         201 west 1ltth ~t'e~t RM-106
         Austin, Taxa'
                  .   .a.... 78701 '   .




          REt THE STATE OF T~~AS V. ~amea· Albe~t O~ke,C•uae N~.&$71-B,
              Appllcation Fe~ H~-eaa Corpus Art.1t~07 end Art.11.073,
              Flled.~n Thi$ Appe~i• c~~rt April 1t201Sa       ·

          Deer Hon.Acosta:
               The pur~oae of this inquiry 1~ to confirm that the
          Texas Court of Criminal Appea~e rece~ved my Habeas Corpos
          Application 6~ted Feb~uary 9,2D15,flied .in Trinit~ County~
          Texas?
                                                                .     .                     .
          If the Trinity County District Cl~rk have tiled the Application
          in this Court,Pleael3 inform me of·aaid filing date and fila
          number? Th~ Trinity County Dletriet 'ail to !a tn Coa~llanee~
          l!Ji i;h -T~e T_exae, .Ru1etit. Of c_rim.ina~ Procf;9dtJrfl Art..a 1:1 • 07 Plrocedur.aa,
                                              '                                        .  . . ·::·
                                                                                                    ··
                                                                                           'I• .. ·
          l thank yt;Ju for yollr time end ae,_eiatance titlth this mettar!i:,t · ·
'.
          I Await ~ou_r. ·~r'e.e~pane.e·.• I Remain.
                  .   .   f.




                                                                                                . __ :';


                                                                                                              ··-~.

          ~ames            Albert Quke                                                            . •· .. ·
                                                                                                    '.:.'""

                                                                                             ':     .. ·

         -cc/jpe/apl/
         .file/jed
     '   ·,,; \
SHARON KELLER                                                                                      ABEL ACOSTA
  PRESIDING JUDGE             COURT OF CRIMINAL APPEALS                                                 CLERK
                                                                                                     (512) 463-1551
                                     P.d.I BOX 12308, CAPITOL STATION
                                        I
                                            .
LAWRENCE E. MEYERS
CHERYL JOHNSON                              AUSTIN, TEXAS 78711                                    SIAN SCHILHAB
MIKE KEASLER                                                                                       GENERAL COUNSEL
                                                                                                     (512)463-1600
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
 JUDGES




   May 13, 2015

   James Duke #1188448
   Eastham Unit
   2665 Prison RD. #1
   Lovelady, TX 75851

   RE: Trial Court Case# 8671-B


   Dear Mr. Duke:
                                        I
   After a thorough search of our records, we find that you do not have a Writ of Habeas Corpus
   filed in the Court of Criminal Appeals
                                      I
                                              at this time. If you have .
                                                                           any further questions or
   concerns, please direct them to the District Clerk in the convicting county where you originally
   filed the application. ·           I                                        ·

   I am herewith returning your doculents.




   AA/kd.
   Enclosure




                     SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                               '       WEBSITE WWW.CCA.COURTS.STATE.TX.US
                                         I
                                                  ~~.··'

'.
Mr.James Albert Duke
TDCJ# 1188448/Eastham
2665 Prison Rd;.#1
~ovelady,Texas 75851



May 4,2015


Hon.Abel Acosta,Clerk
Texas Court nf Criminal Appeals
Supreme Court Building
2 EJ1 We s t 1 4 t h S t r e e t IR M- 1 0 6
Austin,Texas 78701

                                  I
RE·: THE ~TAT~ ElF TEXAIS V •. Jame·s-A·lbert'Duke~Cause .No.8671-B,
    · Ap p 11. c a t 1. o n F o r Ha b e a s Co r p ws • Ar t • 1 1 •.0 7 a n d Ar t • 11 • 0 7 3 ,
      Filed In Th~s. Appbals Court .April 1,2015:                                        ·


Dear Hon.Acosta:

     The purpose of this inquiry is to confirm that the
Texas Court of Crimi nla 1 Ap pea 1 s received • my Habe a.s Corp t:1 s
Application Dated Fe~~uary 9,2015,filed in Trinity County,
Texas?                 I          ·       ·



~f  th: Trinity County!. Dist.rict.Clerk.   .:·il·ed ·the    hav~                     Appl~cation
l.n th1s Court,Plea~e 11nform me of sa1d f1.l~ng date and f1.le
number? The Trinity Clounty District·Pail To Be ·.In Campliance
With The Texas Rules 'Of Criminal Procedure Art.• 11.07 Procedures.

I thank you for your t~me and assistance with this matter!
I Awa i t . y o u r r e s p o n s e . I Re m. a i n •




James Albert Duke
                                  I
cc/jps/apl/
file/jad
   Mr.James Albert Duke
                                                            certified No.7011 3500 0002 4014 3827
   TDCJ# 1188448/Eastham
   2665 Prison Rd.#1
   Lovelady,Texas 75851


   Date: May 20,2015
                                                                                                   E I LED
                                                                                                  AT~ O'CLOCK LM
   District Clerk of
   Trinity C8unty
                                                                                                       MAY 2 9 2015
   court House 162 W.First Street                                                                     Kristen Raiford
   Groveton,Texas 75845                                                                          District Clerk, Trinity, Co.

                                                                   I
     RE: RELATQR, JAMES ALBERT DUKE,/
--------· . ______________ . ________.,N BIIC£ _ 0 f. _ E .X _JIJ~ RJL.J::LEAB_I_NJ3__ ,_J:_U.R s 1J Jtfil...-~l!l.. J E':(t:t!:L _ ______ ____
                                       RULE OF CIVIL PROCEDURE 694,MANDAMUS:


   Dear District Clerk:

       The purpose of this "Notice of Ex Parte HeariAg'' is to inform you that
    James Albert Duke,Relator shall pursue.a Mandamus pursuant to the
    provisions of Rule 72.1 and 2 8f the Texas Rules of Appellate.Procedure,
    that if the District Clerk of Trinity County continue to fail to process
    and forward Relat8r 1 s Application For Writ of Habeas Corpus.Art.11 .07
    and_Art.11 .073 to the Texas Court of Criminal Appeals. Austin,Texas.

    Relator,James Albert Duke.mailed.his Applicati8n for writ of Art.11.07
    and 11 .073 and Motions. for Leave To File Request For Appointment of
    Counsel,Moti8n For New Trial,and Motion To Take Judicial Notice of
    Facts,February 9,2015.

    After receiving no response.Relator inquired about the reason that his
    Application Art.11 .07 and Motions had not been processed through serveral
    letters dated March 2,2015 and April 27,2015 and received no response.

- Relator-contacted the Clerk of the Texas Court of Criminal ~ppeals
  May 4,2015 and received_a response May 13,2815 infbr~ing him that no
  Application had been filed in that Court.

    An Applicant for habeas corpus relief has a Constitutional Right to
    access to the Courts as well as a statutory rigt)t.to.file an application
    for writ of habeas corpus with the district.clerk. Tex.Const.Art 1 ,§ 12;
    Tex Code of Crim Proc.Art 11 .07,§ 3(b), 4(a)(1)(2).



    Page 1 of 2
 This (NOTICE) that an Ex Parte Hearing will be pursued if"the material
 mention above is not filed by Trinity County District Clerk and forwarded
 to the Texas Court of Criminal Appeals pursuant~o Art.11.07. §3(b) or
 within thirty days (30) after receiving this notice by certified mail.



 I thank you for your time and consideration.
 I Await your response. I remain.




 Sincerely,
  [,)..,_   --
'X' u~           C{,   OJ,.e
 James Albert Duke
              (PLA) ASSIST




 (TCPRC-132.001),I 9eclare under penalty of purjury that the foregoing
            are true and correct to my personal knowledge.Executed on
            this 20th day of May 2015.

                                           ~cc~~
                                       J a r(!J;Aib8!' t   Du k e




 Page 2 of 2
                                                     7




                     CLERK'S RECORDS
                                 WRIT OF HABEAS COUPUS
                                       CAUSE NO.

                                        VOLUME 1 OF 1
                                 TRIAL COURT CAUSE NO. 8671

IN THE 4llrH COURT OF TRINITY COUNTY, TEXAS
HONORABLE ROBERT H 'fi&i.PP, JUDGE PRESIDING
                         /":~:
APPEALED TO THE COURT OF CRIMINAL APPEALS

ATTORNEY FOR APPELLANT(S): EX PARTE
NAME:
ADDRESS:                    --
TELEPHONE NO..          >
SBOTNO.
ATTORNEY FOR:

Mailed to the COURT OF APPEALS, AUSTIN TEXAS

On the _j_ day of   A£1?1L           ,20iS

                                          Signature ofClerk   /{p'sf.MA'J-t~£1M-C
                                          Name ofClerk: Kristen Raiford
                                          TITLE: DISTRICT CLERK

                                          Br:··
                                                TC
                                                    ~~~      /&1--~.
                                                      DEIJf;iyCLERK

Appellate Court Cause No. _

Filed in the_ this_ day of_, 2015.


                                          CLERK
                                          BY: ·---------DEPUTY CLERK




                                                1
                                         7


·   Ex Parte:                                    Application for Writ of Habeas
                                                 Corpus from Trinity County, Texas
                                                 411 th Judicial District Court

                         TRIAL COURT WRIT NO. 8671

                         CLERK'SS~RYSHEET

    APPLICANT'S NAME: JAMES ALBERT DUKE

    OFFENSE: AGGRAVATED ASSAULT WITH A DEADLY WEAPON           2ND   DEGREE
    ENHANCED TO A FRIST

    CAUSE NO. 8671

    PLEASE ENTERED:                          -X
                                              - - GUILTY
                                                 NOTGUILTY
                                                 NOLO CONTENDERE
                                                 NOT TRUE IN PART
                                                 TRUE IN PART

    SENTENCE: 85 YEARS

    TRIAL DATE: AUGUST 18,2003

    JUDGE'S NAME: ROBERT H. TRAPP

    APPEAL NO.:

    CITATION TO OPINON: NO

    HEARING HELD: NO

    FINDINGS AND CONCLUSIONS FILED: NO

    RECOMMENDATION: NO

    JUDGE'S NAME: ROBERT H. TRAPP
                                                                           CAUSE NO. 8671

THE STATE OF TEXAS                                                                 .&                             IN THE DISTRICT COURT

vs                                                                                    &                           OF TRINITY COUNTY, TEXAS

JAMES CODY DUKE
TDC#1188488                                                                           &                                   TH JUDICIAL DISTRICT


                                                         INDEX               TO CLERK'S RECORD


APPLICATION FOR WRIT OF HABEAS CORPUS SEEKING
RELIEF FORM FINAL FELONY CONVICTION UNDER
CODE OF CRIMINAL PROCEDURE, ARTICLE 11.07
     FILED ON FEBRUARY 18, 2015 ................................................... 1-11


INDICTMENT
     FILED ON 7/11/2003 .................................................................. 12-13

JUDGEMENT OF CONVICTION BY COURT
     FILED ON 8/20/2003 .................................................................. 14-16

DOCKET SHEET . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17-18

CLERK'S CERTIFICATE .................................................................... 19
                                                                                                                      '        '
                                                                                             ....·.. ·
       Mt.ae"•            A1btrt Oufli•
       •oc:tt 11 aattr.tlllt•·'""
       2611 Pt&•on ttd .· ••...· ···
       t;oveledv· .. Tex•a 151!111
                                                                                                                                    .   .r




       Hora.Krtletin: Relfotd
       &J.et•lc~ ci••tc ot 1•'"'''
        Cetuntv...                   .       ·                   .       ..
       ·1-61 u.Fltet Sttl.ttC:Cillttt Mo-.ee
       ' rn•oveton •fe•eut                   '158ttS                                                                                                    .,


        REt ftte ..,,,.,. tt
                 Ar;tp&toaft.t•e
                                                 T•••• v. auet lob•••
                                   ••pt.t.let:lqn ,.,,
                                                               "'tt~lt {0:~-•-•·cauee iofe~''• :
                                                                  ca•,.~•. ••.t.11.07 ·•"'
                · tlt.,t.f,.O?SoMet._lc:tn ,,. t:eeve _ fo ''l'.·~.•,c~~•••· ·~••·
                  Appolntmettt Ot Counetti t.Motlon ,,., f4.fu '·frt·aa..-·.fld.
                  14otiott fo ''"" Jud&alal ICttlce Of fl'eot•
                  ..             I                   , -~~·     .      a..
                                                                         "..
                                                                             , .   .
                                                                                    l:        ~~:'i.:;·

                  ·.. >      I           .   .         ·t.                             "'·   ~~·
        Oea» Hon.ttattowcr,ct·eetc:
                                                                                                                                                      ·''
            The· J)uttpoae of . . --~le &aq~Jtv . le to (,lie) AP~tlloat~t • e
        ~oond .:Af)pl.S.catton; ,,.. *feb••• Cotlhte ,ul!euaot •• . (ltl 11
        ot the. Te•ae:·:·ccuta ot·· Ctlcalnal P•ottech•••• &n •"· · :t'teapt ~o
                                                                                                                                             ··.t''
        •••••v•    ttte · fe&lut• or tt\ii ftlnltv Co\ftittt Ol•~• . ·ot :..:;..r] Cl$'k
        ;;r•e••• and· -f'Ale A&'Jtllt.cu:tt\t'tle tltflt bat:Nee co•&:tija aJt~pli.tat:a.an
        d •••d ftb&'UBI'V 9 .~01 S •     ·. ., _,                   .        ' .    ', .

        Ar:apl~lca"t have •i•~ enoloeed • (oopy) ctf tbe     ·
       · '·' ·c.~.l!Dlnel APP!!t•J• teoponee to APetlioent •• t.lt;ut.•v .Qt)out
                                                                                                                  .f•••• "'Cot~wt
         the ·,,,.,,._ hilbaae 0-otpua · a_p,.llotttlon filed ~" .ftlnitv Gc>t.utty
        ·t.,e•tced ••·--(£achlblt•C),.                             ·     ·
         ..
         If t.t.t,. :app~qp•&•t• •••loa le not ttetciut by the Diotr&ot Cleitc
        ot
        re1lef.
        .   .
                '*'lnltv    countv•Atsa1&aant t~lll
                            ..                   ·      ~
                                                                     ·
                                                                                       •u••ue· tha· erac»rocatlete             ~.
                                                                                                                                               ·



                                                                                                                           .   ~-   .




                                                                                                                tfll/tr»~/led
                                                                                                                          \if-.
:! '                                                                                                           ·•eaclio11.uw•




                                                                                                          ,,
                                                                                                           '
'   .
·~.


                            COURT OF CRIMINAL APPEALS OFTE:XAS :
                        APPLICAtiON FOR:A.WRIT OF QABE:A$C:ORPUS
                      SEEl(ING RELIEF F~OM FINAL FEL()N)'··CONVICT:(QN
                     UNDER CODE OF CRIMINAL PRO€EDURE, ARTICLE '11.07

                                                iNSTRUCTIONS.

        1.      You must.use the complete form, which beghtsconthefollo:Wing pa'g'e, to file an
               .application:for a writ of habeas corpus seeking relief from a final felony conviction
                under Article.11.07 of tbe Co.you make a·nyJalse
               statement of a material fact in· this applic.ation~            ·

               When the applicatio.n i~f'yily·¢ompJeted, mailtlte original to the. district elerkof the
                                            a
               county of conviction. Keep copy of the application for your recQrds~
                                                                                    j



        .10~   Ycmmust no#fy tile district clerk ofthe col!nt)' ofeonviction ofa:riy changi.dn
               Siddress after you have filed:your application.                            .




                                                                                           Re\r. 01/14/14
'   .
                                                              I

                                                  ~ase ~No. ;c------,.~-::--
                                      Cthe Clerk Qf~he convicting cour{.~m fill thisJine..in.) .


                             IN THE·GOURT OF'CRIMINALAPPEA.LS OFTEXAS
                             >   •   ••   • •   "   ••   -'   A   • l '
                                                                      '   •   <   •   "   '" ~   "   '>"•   '   •   '        '   "   ""   •   •   -..~>   .,..,   0
                                                                                                                                                                      "   "   •   ••   "   •   ••   '   •   •"•"   • I   '•   0




                             APPLICATION FORA WRIT' OF HABEAS. CORPUS'
                           SEEKING RELIEF FROM FLstAL FE'tONY'.Cd;~rVICtf:ON
                         tiNDER Cbb:E·OF CRI~INAt PRQC.EDUR}:~ AR'fiCLE)1.07




        PLACE OF CONFINEMENT:·                                                    (TDCiJ..·C·Xo) Eastham unit

        .TDCJ:.CJD NUMBER:. i11 S84t..B                                                                                 ·I




        (1)     This application. c'oncerns (check all that apply):

                                                                                                                0
                                                                                                                                                                                                                                           :   :·.

                li.     a s.ent.ence                                                                            d
                o       tim~;~redit                                                                             0                    out•.of..;time·,ap)>eal of petitforifrir
                                                                                                                                     d}scr:¢tionacy'te.vieW                                                                       ·


        (2) .   Whatdisttiet court entered :thejudgrrfent ottlle;conV:iction. youw~nt reii~f:fi;om?
                ~lllclude   the.couri,numberand county~).                                                                                                                                                   ·                     i


                      ~11 ,Dud1cia'i. D1sti'tct Court, Trinity COUnty, taxa a

        (3).

                    No. 8671

        (4)     What "'as the name' ofthe triaij11dg~?


                    Nlon~Robart                               Hill Ttapp




        E'ffective:   January 1.2014


                                                                                                                                                                                                                                      :Rev. 0'1/14/t4
(5)    Were you r:epresentedQy'counsel?: If yes, provide the attorney's name:




       . AUgust 19 • 2003




       · Aggravated. A.esau1 t.         . 85.   yEusre .

(8) .· .. lf-:you wer~ Sf!lltence€lon more t)lan>onecQimt o{an ill., 1




       (UJ        Did you testify at trial? lfyes,,at what.phase ofthe,tdali:lid:_yoilit~Snfy.?



                                                                                                                   1 ••   ':~'




       (12)   .Did you appeaUrolll the']lldgmeritoi conviction.?




                  If you d~41\ppeal, answer the.JQllO\Ving questlQns.:



                                                                  01 ~o3-D121 B•CR
                                                                                                                    ..      ·.·
                  (B) What was the case.number:-?

                  (C) Were yon repre~entet:l by-¢()unselon.a~peal? lfye~; P;.r:ovid.'e t_J}e attorney's ·
                      name:
                                                                                                .}
                                                                                                 1-



                  (D) What was the-.decision an&the date ofthe-decision?                  Af'ff.tmed   2/3/~5




                                                           .0    110

                  lfyou did file a petition for discretionary revielv~ answer theJollowing questions::
                  (A) What'was the-ca!)e· n11m~er?

                  (B) What_ was the dedsiori and th~ date of the decision? · Rafuse d B/31 I 0 5


       {l4)       }Jaye:yo.,a previously: filed an. appliCation for·a:Writ:of babeah~orp~s·tmder Articl~
              .
                  l L07 of the
                            .
                               Texas .Cot:Je,of
                                       ..  .  .
                                                CriiJlinal fr()¢edure
                                                             .
                                                                      ch~Oe.ngirtg
                                                                            . ,·. . (hi$ convi~#on.? .
                                                                                                 '




                                                           o:.no
                  Ih7ou· anslveted yes, answ·er the following questions::
                  (A) _What- was ..the Cou_f.t,:of.Cr,iJD.inal   Appe~ls' wr:i_i J1lll119et?   a6 71 •W R1




                                                                                                       Re:v~   0l:/l4/l4.
                                                                                                               '                  .
                      (B)' Whatwas the decision and ·n;:e date. of'ttie decision?         .Den 1 ad 9/2 7/0 8
                                                                      .                          .



                             Pl~ase·~~egtifythe rea~Qn that di~ e.urre[lt claj.,-.sw~re notP,t:~sented ~llll ~o~l.f:l
                                                                                                                           ,(17)     }Jeginnil!g o~ pilg¢ 6; sta_te c(J'#ciseiy everylegal gtoundfor,yo:afr·cl~im that you are
         being unlawfully restrained~ ~.f!d th~n ~rief1y ~pnnn~rize (he fact~ ~~pportipg e~~Jl
         ground. You must present each ,ground ori the·form application and a brief .
         sum mary oftlie.facts. lfyoutgro,tf(lds and.btielsummarjr ofthe fact:~ have not been
        pf'esented·on:theform-(lpplication,, i/:11,! f:f!JU7t'Wi!{notMlfsideryoutgrminds.·
         If Y,oti have more.:than four•grounds, use pages 14 and 15 ofthe.:for~, whi~h you
         ~ayr~opy a~ many tiffi.es ai~ needed to igiv~~-'yQ.ti .~('separate ·page' for ~ach ground, with
         each ground numbered in:seque,n~e~ T~e recit;it.9n:Q{tJ}e·f~¢tssupportillg e_ach ~
       ' ground. mustbe :II~ ·~l)ger than the tWo·p~#·s provided-for the ground in;the form.

       Yoti.may>include·witbtbe form,a memor~ncl~lllJ>P~w·lfyou w~nt·tQ presenflegal
       authotities:,)hitthe Court will. not consider grounds for reliefsetout in a          ·
       memor~ndum. of law tha_t were not raised on 'the form; The citations and argument.
       musfbein a memorandum ~hl!t complies witll fexa~ ltule of Appellate.Procedure~7J
       ani::ldoes.Jiotexceed 15,000 words if computer~generated or 50 pag~~'if 110t. If yo~
       are"c.'hallengiJ1g t~~'vaii~ity'o,fy,our c~I)Yl¢qon, pl¢a~eeindude a S'ummary"of:.the'facts
       pertainin~ to, your offerise;and'trial inc·your'memoral)d~~·




                                                   5
                                                                              !
GROUND ONE: Appl.ic&11it t a Actus~ +nnocance Claim t A Sct1lup• ~ypa C1a1m, is a
· Pro~adutal Claill'l ·which AppU.cant' s Claim of Innocnece doss not provide a
  bas1a for re~Uaf,but is. tied to .a ,showing .of. Constitutional Error at
 Tries1 and on Appeal due to Ineffective Counsel. in Violation of the
 u.s.C:anat Amend ·VI and XIV;That retsulted ~n a Miacartiaga of :1uetiee~ · ..
                                                                          •   ~   •   <   •   •   •                . .. ,   .•   .



Fl\.C::ts SlJPPORTING GROUND ONE~, Applicant received. tnaffaative' aasi~t·ancf)
 of Counsel at Trial and on Appeal Eie follaldst
 1). Counael•a failure to research the law of. this case and :advance.AppliQent'a
 only defense of Justification of 5e1f-.Oef'enaa and Salf... Oafenae Apparent·. Danger
 after Applicant ~its to the offense of Aggravated Aesa"t.under section
 22.02 of the Texas Penal Cmde.,Applicantte own testimony raised a defens~ under
 section 9~31 of the taxaeJ Penal Code,denied Applicant a fair trial,a fundamental

    2) •. counsel's failure to object to the Cou&"t'a charge to t"e jury to preserve
    any error for (Appellate Rav~ew) as requ~rad by Al't,a6.14 of the Texas ·
    COde of Criminal Pracadute ;, degiad Applicant right. to . presarste tbe . error · .
    for Appellate rev1Eilw under Rule- 33.1 at· th• Tencaa Rule· of Appellate Pro~edure
    denied Applicant a fair tr!al,a f'undamental· er»ar and Constitutional .error
    under the VI .and XIV Amef'!dmente of Texas and ·ttJe United States.               ·· · ·
    3) • counset i a· failure t.o request a .Jury ina~ru#t1on·· that the eau'ft .:·l'targa tha
    jury on the law bf :lut:ttif.icat!.on of· Seif•Defansetand Self•OsfenseAppsrent
. Panger raised by the avidencf:J of. Applicant r:s testimony undat the Texas Penal
  · Coda Section 9. 31 , precludttd .the jury frorr. giving effe.ct to the Applicant •a
    only viable defensa,danied Applicant a fair trial,a fundamental error.At
.· tl'le Sentencing Phase •                                ·                               ·
    '+).Applicant's counsel.on Appeal fellf:.tn tm raise tin issue. arguing that
    trial Counsel t4ere ineffective in f'aUing tot 1),Rseearch the lew avaJ,l~ble
    ln this case end advance the laiiJ regarding Applicant 1 a onlv- def"anaa of·
    :Justification of' Self...Dsfense;and Sei.f-Defen~e Apperan~ bangar,. 2).DJ:Iject
    to the Court' a . charge tm the jury to p!ieservs the ae!l'erted error far ··., ·:::
    Appellate review • 3) • Request a jury instruction that the J~qurit a . C:hliui•t;ji;!
    cba~ge the jury an the lawof Juatlf~catlonof Sel'f-Dafenee,and SeJf..Defenae                                                     '!'• •);........



    Apparent Oanger;precluded the jury fromgiving effect to Appiicent'e only
    dafenae.conetl.tuted 1neff'sctJ,ve Aaatatance of Counsel en Appeal in \liol;atf.on
    of' th.e Texas Canstltuttan end U.;S•COnet· Amende VI and XXV,.•· •-         . . .· :· ..
    5). Applicant's counsel on Appesl we'e :S:rteffectiv~;~ an direct appeal. where
    counsel presented e_cla1m of arguable marit_af vJ,ctim'a character evi,den~e
    i:s -ai·lawsd and ( Affirineittva];y) argued en;iatnet AppU;cant I flj caae that. the::
    subject about the vlct1m•a_pr1or conviction~;~ (ln drug chatgea.Oaunsel relied
   uponAJ:ticle 38.36 of the Texas COde of Criminal Ptacedure.th1e statutory
    pt+avislan only app1lea ln murder proaecutiona.Appllcantie case WBI!J·a plea
   of 9\Jllty to the offense of Aggravated Assault with a deedly weapan,un,d~r
 ,
    eeqtion 22.02 of '(lhe fex~a Pe"el Sade,canatituted Ineffective Aaatatanqe of
     " •   .   .   •       .. ,   ,'   .   ~.,   ,                    .                               ,      ·' r :.




                                                                                                            ·   ....
                                                                                                          .·.·.::.:;




                                                                                                                 .•·
. counsel an Appeal in viola:ti.on of the te )(SS Constitution end        the u.s .. ~nat
  Amends,VI and XIV .a Fundamental Mlsaarriage of ~uatlce,
 End of error                                                    '   ..   ,.{..-:~




                                                                                     :c·,




                                                                                               \ ..




                                       7



                                                                               Rev. 01/14/14
,__ -f"-




           GRO_UNJ).T\VO: Applicant receive.:J ineffective Astds-t;ancs of CQunsel at
             Tri.in Violation of the Taxa$ Constitution and U;,!;,Conat 'Amat~da
           - VI and Xl\l;;

                                                                                                     ,__ '.·•.'./,.!,




            FA:GtS,iSUP~QRTI~G: GR..O\JND T;WP:' AppU.cent received Ineffective Aasietsrt~e
           · of Counsel _at trill c:;f tt't!s case that have· PJ."obably reScolted -lrl a· dan1ef -
             to a fair trial of this case,a fundamental error in the IEmten~ing·Phase
            _in the_ -fQlloll!ing ways;

            1). Cou~eel'e failure t~ teaaerch the law of thie case en~::~
            adve~nf:le   AppU.cent • a only ava1l.att1e defense of auat1f1cettc;m.'                                  9



                                      Rev. OY/14114,
--'----""-----'-----------   -·
.-.                                                                                         .    · ·.:-···
                                                                                                ..




                   GROUND tHREE: AppJ.i.;ent Received Xnaffective Aa~tatanc• r:.'f Counaetl
                     on Appellate Aevleta ln V4.olet1an of
                   . Amende · \IJ ~ni:f. XI\1.
                                                             tha   Te,Caea Cor-tstitutton ·and u.s.eone~




                   FACTS.$Q~PORTI~GG.I{OuN;D TJIRF;E: App11c.ant RectU.ved ineffective
                    Aea1~tance
                     ,,           of Counsel\ on btract        A~pe11ata R~v!ew ~rt th. f~ll~wili~



                   1)., \Appellate .cou.nael• a . failure ta raise .an . teaua •a:rgu~ng· that
                   Counsel well's ineffective ln ·fal~ing to a1l, RaaeiU'c:Jh t.he ~a~{'
                   available in this caae l!lnd advance .the law :rsg£1rd1f1Q. 'App.U.cant • a
                   only. defense of ·:Juett ftcatien of . Sal f~Defenaa ,·and· Sal f•befenae
                   Apparent Danger • 2) •. Object      to
                                                        the court' a charge to the ·jurv: to
                   p~eaarve the eae!':U:~ed ert'oll' fat Appellate review • 3) • Requa at :a
                   jury inatructlon that . the Goutt t a charge t;hli2:'ge ·thE! .h~ry or:r .the
                   ~aw af· ·Juatif'ication ··of Self-Defense; ana se~1f':otilff!inae · App~re.nt
                   o~:~nger, that prec1i~ed ·the jury f~om glving effect • to· Apr.U.ioeint • a
                   ~nly aefense,Conatitutad tneffettt!M$ Aeel~tenae ~~ ~~unae1.b~.
                   Appeal in V1olat1an. Clf the Texas Con_ at! t_utlon and: u,·s .-llclf.·~t
                   Amende VI ~nd ~zv.Saa,(CR.Cited in·Ground Twci}; · ~                    ·-

                     2) • Appeli.ete Oounsal :were !rul!f.fecitive ort direct appeai wher'e., .·
                     Counsel presented a c1e1rn Of argua.bie mer.! t of v1~t1m i·a . . ' ·. ',.; .. ,
                  ·..character. evidence is allobled. and ( Affltmetlvety): argued again:~:~ ·
                     Appi1centla ca•~ th~t the tr,a1: cour~ ~hc:i~ld'h~ij~:~~lo~jd~t~at~m~ny
                     from witneae·,Julie t.oit~; about t,he vi.c_~j.m'a prior li;riminal · ·· \
                     convioticma en drug charges .,Of.lunael reliect upon "·~t~c1Eit39~·:56           ·:
                     of the Texea~O-de of Cri•inil P~o*e~d~re,th~e-atattit~ry ~t~~i~l6fi
                     only applies· t~ ·mtitder proeeoutte·na ;·Applioani:•:ptaf!ld guilty t.o
                     the offense of Aggravated ·Aaaaul.t wt..;h a Dead~y: lilt!J.apon.l,lnl;leJ: .
                   eai::t1on 22. o2 . of   the teKQS   Perfal Coda' Canat1tutsd'          tnef'f~c;tS:ve
                      AesiatanQe of tounaei1 'on AJ!)peal in Violation of the texas · ·
                  .· ··t:onet!tution and- thELU. s. canst Am.ende VI. and XIV 1 $ fundamental
                     ·Mt·ac::arriage -of ZJuetice, See, ( AJ!)pelia.ta Brief Irf c·a!ie· Appeal.,. .
                   No. ot·-o3-D1211 B•CR) •                                        ·                         · · · ··


                    End of   ~rror.




                                                                                                                   ':   : .·~

                                                                                                     Rev.:ntll:4/l4
      .   '   '
1J



     Rev. OJ!l4!14
GROUND FOUR:,




                12


                     ReV. 01114/14·
13
14


     Rev. 01114/14
15
    WIJ:~R$FQRE~ r:\P~LI.CANT PJU:YS tiiA..t Td:E:co(JR.T GRA.Nt APPLICANT
     . 'RELIEF TO WHIG~' HE Mi\,Y BE EN.JTtt~I)JN 'ffliSJ~R:()C,EEDiNG.

                                             VEIUEICATION

               This, application. must be verified or it wilJbc disrni.ssed fq.rnqn;..cornpli~l11.(;~· For
verificatibn·purposes~.an·appiicant isj;ipersori filing,theapplication on his or her own behalf A
pctitionlit:.:- I(th:e tnmat? is .represented
by l;l.~license.dau:orriey,,the,attomeymaysignthe'''Oath BeforeaNotary··Public'';as·petitiqner and
ihen complete ''Petitioner's Infonl1atiQQ•" A non-iilr,rta~e applicant must.sign the "Oath·: Before a
Notary Public" before a notary public unless he is rhe)in this action andJmow·the contenfso.of the above.
application for·:a writ of habeas corpus an.d,           ,,,···




 •
:{   ,.




                                    '
                          Petitioner's printedname:: Ml'. ~ames Albert Duke 011 98448

                          Stat~:! bar number, ifapplicabl~: _n_o_n_e,__-~-,-,---:-:-::~~

                          .Address: . 2665 Pr4,aon· Ad .,01, frelllthatn

                                                   l~~~iady~Texas. ?5i51.


                                                                                                                                       '] ..   ·




                                                                                                                                                                         .
                                                                                                                                                                         ',•
                                                                                                                                                                               '
                                                                                                                                                                               l
                                                                                                                                                        ;. ·,.   ~


                                        • • l.'     .


                          I~ MATE$ DECLARATION
                                       . : /                           ·~:
                                                                                                                                                    f,,'·




                         ·I, .   Dames. ·Ai'be.J:t \l)yke
                                          .   .   • :   '1,~·.....




                                                                                                                       ' declare underpenalty of

                   perjtiry:that, actording tO
                                                          '
                                                                     my belief, the facts Statcdin the above a,pplic.atiol): a~~ fi'ue and:C()IT~9t.
                                                                                       .         .                    ::· ...   . ·.




                                                                                                                                                       :-.\          '   .



                                                                                                                                                   .·.,;·.




                                                                                                                                                             ,.;·




                                                                                                                                       Rev;: Ol/1411.4
.   __ :   ....
                                                                            j.          .                  . ..

                                            ·Petitio.I1er's,p.~nteq nam~.:,.            ru•.• J.amea.     Alber~ Du~e ift11 8841+8
                                                                                             . ~'-



                                            Adttre~~:     2665 Ptiaon Rd~01 ,Eeu;~tb'm.
                                                                                                                                              ··:~::.



                                                          t;.aveledy 1 :1fa~:E!& '75851

                                                                                                     \.


                                            Telephone:      936•636•'7321




                                                                                                                                       .;20:1.5:_.




                  . ..   ,.,. } ··~..   .




                                                                                                                                                                         , ·~,
                                                                                                                                                                 .   :.;·., ..




                                                                        '        ...:




                                                                                                                                                           ·-~




                                                                                                                                     Rev . .Ol/14/1_4. ·

                                                                                                          I.      \   .·
.,,     ;---,/;,
        . I'
.   '              .           .




                                                                                                            I       ,       .


                   EX.PARTE                                                                                                                              X                              IN tHE OISTRICT                                                    COU~T.~~

                                                                                                                                                         X                         ._./
                                                                                                                                                                                        t~INITV                           COUNJV,TEXAS
                                                                                                                                                                                                                              .

               JAMES ALBERT DUKE                                                                                                                         X                              411th 3UDICIAt! DISTRICT

                                                        APPEltANT*S REQUEST ,OR tEAVE to FtUE ~otto~
                                                                                                                                                                                                                                                                   '       ~-·




                                                        THAT TRIAl! COURT TAKE ZJU~ICIA~ NOTICE OF
                                                       ·ADJUDICAtED FACTStRU!iE : }1201- TEX.R.OF EVIDENCE

               TO _THE HONURABLt JUDGE 0, SAID COUR1:                                                                                                                                                                                                                                '   .' . .


                                                       .· Applicant, :James Albert Duke ~move a thia Honorable Court tc,:J Granl·
               ·Applicant's Requeat.F'cr L;eava That Trial Court Taka !Judicial Nat1C:a Of

                   Adjudicated Facts.-Rule 201 of the TEIKSS RUlli of Evidence. This rule
                   governs                                  an~y                         Judical _Netic's. of_ Adjudicated ·Facta.

                                                       1. - . A Judge have the authority  to. take                                                                                                           Adjud~catlve                            Notice of
                                                                               '        .' .        '                                   '            ,,                                                      .  '    . '                                                    ''
                           .       .                                                                                    .                                                                                                                                                        .

               .F'a~a ·.if· requested by· a party and supplied with· the neces~ary ~nformation
                   is. Mandatory. ·        .       .              '   '                  '



                                                       2o' · -.·                                                                                                                        ;"'•·   ··.-,·.   .'···




                          Applics~t b_.raby· request that' the court take judicial notice
                                                                                                                                  •: ., ·
pret·alning to Causa No.8671 ,and hereby deslgnstea and specifies the

follObllng    ms.tte~rs        for inclusion in said records 1
1.        Index;.
                                                                                             .   ··,,

2.;      . Indictment i
          .                                                                            ...
3.        All written motions and pleas filed ln this CouJtt ftom the ~te· ·
          of indictment to tttle. date of f~ling this .motion by defenden1~ j
It•       All-idritten motion& filed by th& state and Applicant•;
5.        All court orders herein;
(i.       ;Jury charge to the jury and anv objections filedt
7.        Al~ docks~.          entries made in this cause by and judge preslding a .
B.        The judgment           a~d   sentence herein;
9..       Defendant•e written notice af appeal;
10 •     . Request far reporter t a eti"anecription        of   notes a
11 •      Clerk' e recorda 1
12.       Report's recorda Volumes 1 through 4 Of It volU!nee; ·
                  '   '    .

          WlfiiREFORE,PREMISiS CONSXDEREDt Applicant Ptev• the
Court.    g~_ant          his request to take judicial no.tice Of faetf!! ·
deatgbete~                in ceuea No.B611 of the D'strlet Clerk of Si'oYe~on
Trinity CDunty,Texsa.
                                                      RESPECTFU~4V        SUB"XfT£bt


                                                      5ASAir1T DUKE
                                                      ioc3t   118Btt4a~tajth~m
                                                      2665 Pli•on Rd .• l1
                                                      Lovelady,Texaa· 75BS1
                                                 2.
                                                                             ••   ·~'   '            '    ! • ' '   • •       ~   •       •   •




                                                     Cert!ficate                            ~f       Servicj                                            .   •.   l




        ·x 6~rt~f~ that a tru •. an~ ~a~~~~t •opy of ~~·.fb~jg~l~g
      , 1        '       '         ~~'
                                         1
                                             •   •   ,   ',   , •   :   '.   I                   •    '   '    •          .           ·   '       ' I


 ~as aa~~ed tipari the T~inity Co~n~y b1str1~t C~erk~e Dfflc• in
 ac~ardanca with the .r·~)caa· Rule af crlminal Prmcedure on ~his.
z.qib day,af· ~t-te                  .2o1s.




            :.·:I ;:·:: 1)li                                           No·------\.
. EX PARTE                                         .X         "
                                                              I~   THE    DISTRI~T   COURT
                                                    X         TRI~ITV ~OUNTV~TEXAS

 JAMES ALBERT DUKE                                  X         411.th JUDICIAL DIST~IdT
                                                                                   ··.:.·




               OR~ER ~ON               MOTION TO   TAK~    JUDICIAL NITOCE




 to be r;onslciered 'the Applicant' a Motion. to                         Req~est; Leave To
 T~ke j~d(clai ~~·lea of F~cta end th~ Court ls of the apl~~o~
 that the Mo~lon should ~e;




__   .......__Granted'
                         , ...   ,,]   \




----      Denied




                                                        Preeld-.ng ;Judge
                                                                                                                                            ...
                                                                                                                                           -~     '




      PARTE                                                                .IN· THE DISTRICT CQURT OF                                                     'i• ' ~·

                                                                                                                                                      "     ;,   .




JAMES ALBERT         ~UKE                                   X              411.th jUDI·ci:AL ot~tRIQT

             . APPLICANT'S REQUEST· fOR 'LEAVE TO: FilE .MOTION FOR    ..
               NEW TRIAL TO SE1'. ASIDE A SENTENCE BASEQ ON tHE_· .....
               PLEA OF ACTUAL INNOONEC! AND INEFFECTIVE ASSISTANCE ..
             . OF COUNSEL CLAIMS ,.RULE 21 'TEX RUlE APP PROCEDURE· >-. "
                                                                                                         ..   ,_.   •\

tO-iHE
  . .  . HO~ORABLE
          . -. .   ~tiD~E ~ri SAID COURT:.
                       .               -              .··             ·,




        App~lc;ant,:tames          Albert   Du~e.maves                this.Honorable CauJ:t to Graot · .
Appl1cant 1 a·   R~q~eet F"or teave TQ File MOtion For New Trial .To set Aside•
A Sentenc~Baaed an.the Plea of Actual Innocence and i:nnaffective

Aaeietance. af. c.ou~a~l·in ·this .caa13 ,was a delital to e fair trial ;a.
·'fUnd-amental. error ;and in conflict td th the law of the State of Texas;
                           ,   .   ,              I



and in Violation of the u.·s.rionet Amends VI and XIV Rights of Appi.icent.,
Specitic~liy,in.cluding but n..,t· limited to:
        1..      ·~pplicent.presents             en Extrao!'dinaty Mattera and                                Contamparan~~t.:.lt;~iy
                                                                               '                                                       .
·fiiaa ·an:·Application for tiltit of habeas carpus um:lar Art.11.07,AJ:t.11.073,

of the·Tex~a Code of Criminal Procadute,and Rt.ile.12 of the Texas Ru,\e of
                                                                                   • •   ·~:.;   :   '                     r


                                                                                                                         ' ' ·t~ ·".
Appellate Proceedurea.
        2.       Applicant' a Actual Innacnecs · Claim, A· $.chluj:a-~leim ~is ~. ·
Pracsdual. Type .¢laim, in .which Applicant' ~f Cl~tm· of' 'Actual Innocence 'dose .
nat provide a basis for rallef,but ia tied to the showing of Constitutional
ErraJ: · at trial and on eppttal            oe    Ineffective Assistance of Counsel ira·. ·

Viola~ion     of the U.S.Conat Amende VI                        and    XIV,thet hava resulted                        ~n        a
Miscarriage of Justice.
                    .3~.     . Appl.it;ant. recei_ved J;neft"ective Assistance of Coun,a_el at

trial. in the (Sentencing Phe,se ). in. the following ways; 1 ) • Counsel' e
 .   '    '             >I   '•               '           '               ,·           I        '    '   '                                          ·,    I'




failure to .research the lew, of thil!l c_asa and adv.ance                                                                      appli~ant' e_ defense~
                                                                                                                                                                                       .   -:·   .~.-   .

2) •. C_ounsel s failure to object to the Cci.ui't'
                                  1
                                           .        a                     .                                  .
                                                                                                                     ch~:u•ge    to the ju.ry
                                                                                                                                        .
                                                                                                                                        '
                                                                                                                                              .~o ·           .          .    ;




preserve any .eri'or for (App~llate Review) Bl!l raquir•d by law;arid 3)"
Counsel's failure to request              ,           '
                                                                               a ju,y
                                                                               •           •
                                                                                                    instruction that the Court·ct,1argetha      '        ,•       I.'        . ·:..·       '•



jury oo the latLI of. Ju~tif1ca_tion. crf Necessity
                                               : .
                                                    or sE;lf'-Defenaer,and or·
                                                                            .
                                                                               .. ·.,...                         .
              ;',


Self-Defense Appere,nt Danger raised by the evidence •.


CONSTITUTIONAl. -·ERROR. OF. INEFFECTIVE/ COUNSEl. . ON APFE£LA7E REVIELd: ..

                    4.                Applicant Appellate Counsel's failure to raise. an i13aue arguing
that counsel were_ineffact1ve·in felling to::1). Research the.law evf:iilable

in this case and advance the law regarding Appli.cant • s only defense; 2).
O~jec;t·to·                  tha·court 1 s.chel'ge to· the jury.to preserve tha·aaserted error

for App£!tllste .Rev1aw;end·3),Requeat a·jury iostruetian,thet·the court's

charge charge the jury en the law,of justification of Ne¢eaaity or.Self.:.pefenee
and Se,lf-Deferyee Apparent· Panger •.

         · .s.                . Appellate                     Counsel were Ineffective an Direct Appeal where
                    .                             .           '                                                                  .
Cqulisel·. presented a -claim of arguable merit of. victim's                                                                         ct:tara~ter                        .evidence
ia allc:Jwed 1 and Counsel (Affirmatively) argued. eg~!ns~. Applicant'· a. case ·

that the trial.court. have·· ahoulJII have aliawad test~mony from._tha _witn~as; ·

3ul1e t.oitz,about the victim's prio; convictions or ,drug                                                                            ahargea.~Counael.
                                                                                                                      .                     .
relied upo~ .Ar~icla -~8.36 of the Code of Cr.imirial. Procedure,this .·

statutory provision only applies in murde_r prosecutians.Applicant plead _·
guilty to' the charge>af 'AgQravated.,.~ssault ldith
                                                                  . ·'.                        ·~
                                                                                                                      a deadly        weapon •
                                                                                                                                                              ..
                                                                                               :;
                                                                                           2.




                                                                                   /

                                                                                                                                                                                                ...
 Constituted Ineffective }\ssiatanca of caunael;.

                                              RESPECTFUL~V      SUBMITTED


                                         X . . ~.~kLL
                                              Ja~rt Duke
                                                                              ,·,,.




                                              TDCJ.·1188~48,Ea~the~
                                              2665 Pri~61i .Rd.tt
                                              i,!ovelady,T:Iiucaa '7585.1 ·

                                              pro ae


                             ~ertificate      ·of   se~~i~a

           I d~     certify that ~ .true and tiotract cop~. df the forag~ing
 was served         upon the Trinity. ~ounty Dist.rlct .clark • a Office. in
 accordance         with the Texas Rule of Criminal Procedure on the
1-'}t!?ttay of     ~d£'                  2015.
                                         ~.· ~caale-.
                                         /   '~ JaSA:o:uke          · .


              ·• ...·.         unsworn. declaration
           COMES.NOW,Appllcant,Jamas Albert ~Uk~~TO~J# 11&8~•8,am
 pr~~antly in~arcertt*d at the (TOCJ) Ea~tham Fac~lity ~it~at~d
 in Lovai~dy,texas Hou~t6n County.Do declare under penalty of
 ~urju*v the~ the faregoin~ at~· true and iects in ~aid ~6titiri
 For Ne~ Trial To Sat Aa*d~ A.S~ntance are true and ~~rrect~
 Tax •. c1v. Prac. & Ram.Ccitftt tS$tS•t1-3, Exe_~u~f!Jd on thi~d.ay of

--~~'-icJ:.;o..&..e. . . _____ , 2o1s.



 j 'AMES a. dUKE
                                         i    ~-.q,We
                                                                     '.
                                                                   ( "il         )'
                                                                                                                    ·•-- . ~·




EX' PARTE                                        ·)(                  IN· THE DISTRICT ·coiJRT ...
                                                   X                 TRINITY COUNIV,TEXAS
JAMES ALBERT DUKE                                  X                 ~11th ~UD!CIAti          DISTRICT·


                           ORDER ON MOTfON FOR KEW.TRIAL
          on this the........_:..day of...,._.._.....__........~,._........,....._.....,._ 1 2o.........._,ce.ine
tu~be   conalder~d          the Appl!oent 1 e             Mot~~n           ,b~    New Trial and th•
Court leo' the opinion that the·Motion should be;




__    __.._..._.....Granted ·



__.._ _.._,.·De ry ted




                                                           .   ..·
                                                               ;
~WR-82,319-01
 From: ccanoticingservice@txcourts.gov
 Sent: Mon, Mar 30, 2015 at 6:01 pm
 To:   tcdc@co.trinity.tx.us

    MANDAMUS REMINDER LETTER        FILECOPY.pdf (122.9 KEi)



 You have received notice(s) for the following case(s):


 WR-82,319-01
 WOLF, DWIGHT

 Files


                                                                                    py
 MANDAMUS REMINDER LETIER_FILECOPY.pdf


 Thank you,
 Abel Acosta, Clerk
 Court of Criminal Appeals

 Do not reply to this message. If you have questions, please contact the Court at (512) 463-1551.
~                           .           .

-Notice(s): WR-82,319-02, WR-82,319-01
From: ccanoti.cingservice@txcourts.gov
Sent: Fri, Apr 10, 2015 at 6:00 pm
To:   tcdc@co.trinity.tx.us                                                                                    ~'
                                                                                                                \ .




   11.07 WRIT RECEIVED . ..WRIT. FILECOPY.pdf (100.7 KB)    SUPP RECD    FILECOPY.pdf (98.5KB) -Download all



You have received notice(s) for the following case(s):


WR-82,319-01
WOLF, DWIGHT

Files
SUPP RECD_FILECOPY.pdf

WR-82,319-02
WOLF, DWIGHT

Files
                                                                        COPY
11.07 WRIT RECEIVED_WRIT_FILECOPY.pdf


Thank you,
Abel Acosta, Clerk
Court of Criminal Appeals

Do not re-ply to this message. If you have questions, please contact the Court at (512) 463-1551.
                                                                                                          ~ ·.~'
                                                                                                   ,·.,   ..

     E)f PARTE .                                     X           IN THE DISTAiCT\':~OURT OP'.

                               ...                   X           TRINITY COUNTY t TE·XA9
                              ·~i    r
                                                                                                    ;   ...
                                                                                                    ''
     nAM£5 ALBERT DUKE                               X           411 th. 3UDIC%Al. DISTRICT

                 A,iPt.ICANf • S REQUEST f!"OR APPOINTf.H!NT OF COUNSEt.
                 .,   . AND. R£9UEST. FOR EVID!NTXARV .·HEARING
     TO THE HONORABLif .:JUD.GE OF SAID
             '                     .    COURT: :

                 Appilc;ant,:Jaines Albert Duke,pi'O
                                            .
                                                     ee, ln. the·       above   '
                                                                                      styled el"id number~d
                                                                                                       . . .              '




                                                                           r   ,,
                                                                               l•:


     ln the Extraordinary Mattera of hla AppllcatS.on.fo' ~lt of h~baae corpus
     Art.11.07,bt.11.073,end An.1.051 of the T~aa                      Code ot crtm.lnai                           Procedure,
     Rule G,end Rule 12 etf the Tnn RUle ;of APP.etlete Pnead(Jns,af'ld. Requeet ·
     fol'   ~vldantlary     Hearing ln thle oauoe •
                                                  . ;. I.
                 Appl'lcent contamporaneuaely
                               .         ~
                                              files en Appitcetlan
                                                         -      \.
                                                                   f'oi'
                                                                     .
                                                                         ti~rlt of.h!!lbeaa
                                                                                       .~
i'

     corpus under An,11.07 0 Att.11 .o?:a of the Texas Cocfa ciJ~ . ~lmlf1al Pr~durea,
     aeae~ng the ~lalm of Af:tual IMacettce,end Ineffective Aeeletence of                                                     ''

                                                                                                                                '
     .COunsel at tr1a1 and an &JIPeel •.
                                                                                                                                    '

                 Applicant a•aerte that ·::.he la entltled to Appointment ~f ~eel tt3
     represent hle clalm of Actu11l lnnDCence and lneffectlve Aselatence of
     Counael at trlel and an eppeal,denled hle rlght.,:\to a falr trial,a
     Fundamental £rror,and hie           tlg~     to £ffectlve Counsel at tJI'la1 and e2n
                                                                                            ··~·



     ap.,_l 1n Vlolatlan of tba              u.s.conat      Amend VI   ~       XIV.
                                                    1.




                      /

                                                                                                                      )
                                                                                                       PRAYER
        ·WHEREFORE, PREMISES CONSIDERED; Applicant rriQVBB this Honorab~e
  Court to Grant hie Request for Appoinmant of Counsel to Rep:test;ili1: His
  Extreordinary Matters filed under Art.11.D7 1 Art.11o.D73,and
                                                 ..             Art.1.os1
                                                                      .
                                                                             cit>the
                                                                                ..                                          .                                                                                                     '            ·


  Texas Code
         .
             at Criminal Proesdures,and Rule,. s.amt Rule 72 of the Texas' :Ruie..                                                                •.                                                           '                           '


  of Appellate Procedures, and ~videntiary H8aring held in this causE! • .. · ,

                                                                                                                   , .                . RES~ECTF'UtLV S.UBMITT~D; . ·:~.··                                                                               -   .....   ·;




            ••   ~   r
                                                                         .. '       '   ..

                                                                                                                       J< 3A~K?.cl ',:·
                                                                                                                                 TDCJf 11BB~~~.£aa.ham
                              •      I      '       "',,
                                                                                                                               · 2p6~ Pr~eon Rd. ~1.. , .
                                                                                                                            · · 'lthtelady, texas '15851 .··
                              ~ :        ' : v. •    • ... " '                                                                                                                             :. !                    :   I    ,.1




                                                                                               VERIFICATION
          I, Appi.~cant, James A. Duke ,tDCJt 11,f:18lt4B ,,_sl1! .pree~nt1y ...
 i.nceroeretad 'et the· (TDCD) Eastham, Facility 'situated in ~avelady;
 • ·        ~  \~ .=,..,_~ ~~ ~'
            . •·'        .•      ~,
                              ; .l        ~.·.;~~;_:; i •," '
                                                          •   ~
                                                              .    ~
                                                                   •   : '    I'~
                                                                                /       • i   ,,   ,   '       •       •.   ·.   ,_              1 .   :   . '
                                                                                                                                                                      1
                                                                                                                                                                           '   '       ,   .. :                        · . ·,_        .:       ,

 Texas Houston. Coun·t.Y ,Da¢lare under panalty·,_a·f purfury that the.
'f·acte:: s-tat.ed in this document are tru·e. and. ·c;:orte·ct • Executed on
 th1aJ.9.~d,.aY .._..rJf                                          ~"' e                                                                " ' .
                                                                                                                            '201 s ·~2~'
                              ·                                   - -·                                                 1- aan1fsFT.DJ.~· O.ub
                                                                        CERTIFICAT'                                         ~F' ·SERVICE .,.·,-~ ·... ,                                               ·    ' '                                 .· ..
                                                                                                                                                                                                                                                   ·.·
           .·.I. cett!1y that' a true and corl!ect ·cQpy .o,f 'Applicant-' 9 ·
, Request       F'or   Appointment of. . Cau"sal; to ,Represent   hit;J   AP.p~·.'-c.B.tion
       ,'        . . . . . . . ' .         .          '.. . . ·;: ·: :  .          .   .                   ~       .                   .                         ''   ::           .                  .    .

  for writ of habaaa corpus end Ev_idantlery Hearing held -~n thi:a
  r::'eituie~heva been served. on 'tna· Distri·ct Clerk· Qf 'rri.·nity county
           tl1i~day                                                    ~JJP
 an                                                           of

                                                                                        ..., 1                     2.
                                                                                                                       '· ·            · •. 2015·...

                                                                                                                                      Jam~ag. ~4£"
                                                                                                                                                                      .                           '
                                                                                                                                                                                                      ..



                                                                                                                                                                                                               '
                                                                                                                                                                                                                           : ··'·, .: ·
                                                                                                                                                                                                                                                               .'1\,)f.




                                                       ORDER FOR APPOINTMENT OF COUNSEL AND
                                                         .REQUEST ,OR IVtD~NTIARV ktARING

  •i   <
        C~me o~ this dey for ~o~sid~~eti~n,j~~itc•n~~~ ~ R~~u~~t
               •                                                  l                                                  I       '        .   ,       ••              :   '       '     •                 :    '       •         ,   ,
                                                                                          1



fa- App~lntm~~t of Cou~eel to repr~eent him •nd Request fa~ ·
E~td~~ti~r·y 'liearlng ln the Ext.raqr.dinery Metter's 1~ i\'ritJ.llc~n~ ,: $
Ap~iic~tion far ·tlirit oi' h~beas .. c.orpua· Art.11.o7,'Art~11
' '        •       '   I   •   i   ' '.   '•    '. '   , '~
                                                                 .o?3:.~~t.
                                                              , ' .. '   , . -.   ,               •   .     .                    .'                .   . .
                                                                                                                                                             0
                                                                                                                                                                  j.' ,           :: ,, ,•   ' ' ,.   •, ' i   .       ' .

1.051 of the Texas Code of Crimin~l Procedures.
       The Court hav~ considered Applicant~s Motion in auppor•
of his wri• of habeas corpus ·and· request fo.r .an. ·~vlden~·ias,-y :. :·_
Haering arid representation by Couna~l                                                                                                                            ~n hie                                  criminal proeeedlnga,"
  ..
including hie appeal, IT IS HEREBY:

        · ORDEREDi that: counael shall b~,appal~ted to r~pres~nt
Applicant P~r$uan~ to Art.1.051 ' and     .
                                            Rule 6~ A&ODR~INGLV,                                                 '


F-OLt;;OliJING CO.UNSEl. IS HERE·BV APPOINTED AND INSTRUCTED. to
CONTACTED hie/he~ client r~garding th~~ ~~ttet.                          ••       :   <       •           • ''           •            •       •                   :       '




                                                                         ,   ..                                                                              J/       •




                                               zs·· FURTHER
                        ORDERED; that. a. copy: of thi.e order. eh.all
                                   iT
be served' on .Applic_antt.and all· pa~ties by·. tlia. Clark or: the· ··• ·.' ''
                                                                                                                                                                                                                                     . ,i


                                                                                                                                                                                                                                       . ~ ' ,·   '   .'   ;



                                                         .'


                                                                                                                                      JUDGE PRESIDING


                                                                                                                         3 •.
-·      {.;f.#.ll!llmea Albett. Ouke
         TOCJt 1188tt4i/tset11e•
         2665 Ptleon .- 'Rd .t1
         t.ollelottv.te•••·'ses1
                                                                .                    ~-~        ..                  .         .•


                                                               Otlfllftfhll ·Mat.l; ''!3_1t- saoo
                                                                                           t;,_ .1
                                                                                                  ooo_t_· ·em_· Jt' ttesa
                                                                                                     1Z   IJ~   •       ·y   ,     I   L 3L I




         Hon1•KL'1eten ftelfor:d,
         Ol~~l-lct. C).et:tc of' Tl'lnt.tYc;                             CoufttV
         1~2     W.,t.Jtetf:; 'Stti.,at,Cour\· Nt.tt.ae$
        .Gtovet~,?n.,Teilaa.                         7Sa_tt5
                                                 "
     . -tttt:t :·t.e.!- -sTAt! o~~ .,                                                                                                                                      FILE Q
                                                                                                                                  AT    ~'CLOCK ~M

                                                                                                                                        JUL 17 2015
                                                                                                                                         Kristen Raiford
                                                                                                                                   District Clerk, Trinity, Co.


         SHARON KELLER                                                                                                                           ABEL ACOSTA
           PRESIDING JUDGE                                    COURT OF CRIMINAL                                                                       CLERK
                                                                                                                                                   (512)463-1551

         LAWRENCE E. MEYERS                                       APPEALS
         CHERYL JOHNSON                                                                                                                          SIAN SCHILHAB
         MIKE KEASLER
                                                            P.O. BOX 12308, CAPITOL STATION                                                      GENERAL COUNSEL
         BARBARA P. HERVEY                                        AUSTIN, TEXAS 78711                                                              (512) 463-1597
         ELSA ALCALA
         BERT RICHARDSON
         KEVIN P. YEARY
         DAVID NEWELL
          JUDGES



                                                                          July 9, 2015

         Trinity County District Clerk
         Kristen Raiford
         P. 0. Box 549
          Groveton, TX 75845

         Re:       James Albert Duke
                   Trial Court Case Number: 8671..:..:J

         Dear Clerk:

         This Court is in receipt of the clerk's record, fileclunder the above named applicant, pursuant to
         Article 11.07 of the Code of Criminal Procedure.

     (3Ye are returning tnisrec-ord-b"e·cause-icdoes not contain an Article 11.07 "ARRlication for Writ                                                                       J
     C of Habeas Corpus" and canrwt be processed by this Court.

         Please call if you have any questions.


                                                                             Sincerely,




                                                                             Abel Acosta
                                                                             Clerk




                   '•   .   ··;J.:l:.. ,•   ..•... ,··-


                                                                                                            ' ; ".:   .:   '·{   ' :.   .;   ~
                                                                                                                                                         .-   ,';'   ... ··

         AA/dw


                                            SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                                              WEBSITE WWW.CCA.COURTS.STATE.TX.US
                                                                        E I LED
                                                                     AT~ O'CLOCK AM
                            No.      8/e1/
                                  ----~~~---------
                                                                          FEB 18 2015
EX PARTE                                X       IN THE DISTRICT ...r. n ~~~ten Rai.f~rd
                                                                     Lilstfitlf Clerk, Tnntty, Co.

                                        X       TRINITY COUNTV,TEXAS

JAMES ALBERT DUKE                       X       411th JUDICIAL DISTRICT


        APPLICA~T'S REQUEST FOR LEAVE TO FILE MOTION
        THAT TRIAL COURT TAKE JUDICIAL NOTICE OF
        ADJUDICATIVE FACTS ,RULE 201 TE~ R.OF EVID

TO- THE HONORABLE JUDGE OF SAID COURT:

      Applicant,James Albert Duke,moves this Honorable Court to Grant

Applicant's Request For Leave That Trial Court Take Judicial Notice Of

Adjudicative Facts, Rule 201, of the Texas Rule of Evidence. This rule

governs only Judicial Notice of Adjudicative Facts.

       1.        A Judge have the authority to take   Adjudicative Notice of

Facts if requested by a party and supplied with the necessary information

is Mandatory.

       2.        A judicially noticed fact must be one not subject to

reasonable dispute in that it is either (1) generally known within the

territorial jurisdiction of the trial court or (2) capable of accurate

and ready determination by resort to sources whose accuracy cannot reasonably

be questioned.

       3.        A party is entitled upon timely request to an opportunity

to be heard as to   ~he   propriety of taking judicial notice and the tenor

of the matter noticed. In the absence of prior notification,the request

may be made after judicial notice has been taken.

       4.        Judicial notice may be taken at any time or     stage of the

proceeding.

                                        1.
       5.       Ap~licant    hereby request that the court take judicial notice

of the District Clerk of Groveton,Trinity County,Texas (Records)

pretaining_to Cc:l_u_se No. 8671 ,and her.eb_y gesignC3i:E)S_ and specifies the

following matters for inclusion in said records;

1.     Index;

2.     Indictment;
                                                           r
.3.    All written motions and pleas filed in th1s Court from the date
       of indictment to this date by the defendant;

4.     All written motions by the state and applicant;

5.     All court orders herein;

6.     Juiy   chai~e   to   th~   jury   ~~d   any   objectidn~   fil~d;


7.     All docket entries made in this cause by any Judge presiding;

B.     The Judgment and sentence herein;

9.     Defendant's written notice of appeal;

10.    Request for     report~r's        strartstription of notes;

11 .   Clerk 1 s records;

12.    Reporter's records Volumes 4 of 4 volumes;

        WHEREFDRE,PREMISES CONSIDERED,                     Applicant prays the

Court grants his request to take judicial notice of facts

designated in cause No.B671                    of the District Glerk of Groveton

Trinity County,Texas.

                                                 RESPECTFULLY SUBMITTED.



                                                 Jam~ Albert Duke
                                                 TDCJ# 118844B,Eastham
                                                 2665 Prison Rd,#1
                                                 Lovelady,Texas 75851

                                           )
                                                 pro se
                                                         certificate of service

       L_certify that a true and correct copy of the                              fo~egoing

was served upon the Trinity Couty District Clerk's Office in
accordance with the Texas Rule of Criminal Procedure on this
~day   o f_i=:'--"'.e---""'b..Jt:.k:..~.r"-''9       -~~-----
                                            ::1J.,_"-.             ,   2 01 5 .
                                                         7
                        NO. _ _ _ _ __

EX PARTE                       X          IN THE DISTRICT COURT

                               X          TRINITY COUNTV,TEXAS

JAMES ALBERT DUKt              X          411th JUDICIAL DISTRICT


           ORDER ON MOTION TO TAKE JUDICIAL NOTICE

      On this the    day of                          ,20   ,came on

to be considered the Applicant's Motion For Leave To Take

Judicial Notice of Facts and the Court is of the opinion that

the Motion should be:



- - - - -Granted


- - - - - Denied




                                   Presiding Judge
                              No,     ~~~~                              Kristen Raiford
!=:X PARTE                            X         IN THE DIS T RIC -pi~rtft!J ~~r'TJ ~rinity, Co

                                      X         TRINITY COUNTY,TEXAS

JAMES ALBERT DUKE                     X         411th JUDICIAL DISTRICT


         APPLICANT'S REQUEST FOR APPOINTMENT OF COUNSEL
               AND REQUEST FOR EVIDENTIARY HEARING
T 0 THE H0 N0 RABLE JUDGE 0 E S_fU_D_ClJ Ul:.\.___1__:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       Applicant,James Albert Duke,pro se, in the above styled and numbered

cause,and files his Request For Appointment of Counsel to represent him

in   the_~xtraordinary   Matters of his Application for writ of habeas corpus

Art.11.07,Art.11.073,and Art.1.051 of the Texas Code of Criminal Procedure,

Rule 6,and Rule 72 of the Texas Rule of Appellate Procedures,and Request

for Evidentiary Hearing in this cause.

                                      I.
       Applicant contemporaneously files an Application for writ of habeas

corpus under Art.11 _07,Art.11 .073 of the Texas Code of Criminal Procedures,

asserting the claim of Actual Innocence,and Ineffective Assistance of

Counsel at trial and on appeal.

                                     II.

       Applicant asserts that he is entitled to Appointment of Counsel to

represent his claim of Actual Innocence and Ineffective Assistance of

Counsel at trial and on appeal,denied his right to a fair trial,a

Fundamental Error,and his right to Effective Counsel at trial and on

appeal in Violation of the U.S.Const Amend    ·vr   and XIV.

                                     1•
                                                                             PRAYER
                WHEREFDRE,PREMISES CONSIDERED, Applicant moves this Honorable Court to
  Grant his Request for Appointment of Counsel to represent                                             his Extraordinary
  matters-- filed under __ Art.11.D7,Art.11.073, and ___ Art .1.05:Laf the_Texas _Code of _ _ _
  Criminal Procedures,and Rule 6,and Rule 72 of the Texas Rule of Appellate
  Procedures,and Evidentiary Hearing held in this cause.


                                                                                      RESPECTFULLY SUBMITTED,



                                                                                      JAM$S A.DUKE
                                                                                      TDCJ#11BB4~B,EASTHAM
                                                                                      2665 PRISON RD.#1
                                                                                      LOVELADV,TEXAS 75851


                                                                         VERIFICATION
                   I,Applicant,James                              A~Duke,TDCJ#        11BB44B,am presently
incarcerated at the (TDCJ)                                               Eastham Facility situated in Lovelady,
Texas Houston County.Declare under penalty of purjury that the
facts stated in this document are true and correct. Executed on
this ..9._6.da y of                       Feh r-uq t--1
                                                     7
                                                                              '2 01 5 ~

                                                                                      J.amflJ A.Duke


                                                                CERTIFICATE OF SERVICE
                    I certify that a tru8 and correct copy of Applicant 1 s Reques
for Appointment Gf Counsel to represent his                                                    ~pplication_for      writ
of habeas corpus and Evidentiary Hearing held in this cause,have
been served on the District Clerk of Trinity County on this9gday
of -...!.-h....!:..P~hur:::...·   ..::z.qL:.ry..::;L-1_ _ _ .
                              u!.L-                             2 01 5

                                                                                      Ja[fij/s A.Duke



Page 2.
                             ORDER FOR APPOINTMENT OF COUNSEL AND
                                REQUEST FOR EVIDENTIARY HEARING

            Came on this day for consideration,Applicant 1 s Request for
--A-p pa-i-n-t-me n-t--a-f--8-o-u n s-e-1----t-o --re-p-res e n-t--hi m---a-n d---Re-q-u e-s-t---f-o-r---e-v-i-d-e n-ti a r y---- ----
H~aring         in the Extroardinary matters in Applicant's Application for
writ of habeas corpus Art.11 .07,Art.11 .073,and Art.1.051                                                   of the
Texas Code of Criminal Procedures.
            The Court have considered Applicant's Motion in support of
his wr1t of habeas corpus ana request for an Ev1dent1ary Hear1ng
and representation by Counsel in his criminal proceedings,including
his appeal,IT IS HEREBY,


            ORDERED, that counsel shall be appointed to represent
Applicant pursuant to Art.1 .051                              and Rule 6. ACCORDINGLY,
following counsel is hereby appointed and instructed to contact
his/her client regarding this matter.


Name.
         -----------------------------------
Address.
             -------------------------------




            IT IS FURTHER ORDERED, that a copy of this order shall be
served on Applicant and all parties by the Clerk of the Court
of Trinity County,Texas



                                                                   JUDGE PRESIDING



Page 3.
    EX PARTE                                    X           IN THE DISTRICT COURT

                                                X           TRINITY COUNTV,TEXAS

    JAMES ALBERT DUKE                           X           411th JUDICIAL DISTRICT

               APPLICANT' REQUE~T FOR LEAVE TO FILE MOTION FOR
               NEW TRIAL TO SET ASIDE A SENTENCE BASED ON THE
               PLEA· OF ACTUAL INNOCENCE AND INEFFECTIVE ASSISTANCE
               OF COUNSEL CLAIMS,RULE 21 TEX RULE APP PROCEDURE

    TO THE HONORABLE JUDGE OF SAID COURT:

          Applicant,James Albert Duke,moves this Honorable Court to Grant

    Applicant"s Request for Leave to File Motion for New Trial To Set Aside

    A Sentente   Ba~ed   oh   th~   Plea of   AttO~l   Ihhdtenc~   and   In~ff~ctiv~


    Assistance of Counsel in this case,was a denial to a fair trial,a

    fundamental error,and in conflict with the law of the State of Texas,

    and in Violation of the U.S.Const Amends 0I and XIV Rights of Applicant.

    Specifically,including but not limited to:

          1.     Applicant presents an Extraordinary Matters and Contemporaneously

    files an Application for writ of habeas corpus under Art.11 .D7,Art.11 .073,

    of the Texas Code of Criminal Procedure,and Rule 72 of the Texas Rule of

    Appellate Procedures.

          2.     Applicant's Actual Innocence Claim,A Schlup-Claim,is a

    Procedural Type Claim,in which Applicant'a Claim of Actual Inncence dose

    not provide a basis for relief,but is tied to the showing of Constitutional

    Error at trial and on appeal of Ineffective Assistance of Counsel in

    Violation of the U.S.Const Amends VI and XIV,that have resulted in a

    Miscarriage of Justice.

                                                1.                              F I L E D.
                                                                              AT ~O'CLOCK l:t:M

                                                                                   FEB 18 2015
                                                                                   Kristen Raiford
                                                                              Oistrir! '""''"'r'< Te:nity, Co.

(
     ..


                        3.        Applicant received Ineffective Assistance of Counsel at

                 trial in the (Sentencing Phase) in the following ways; 1). Counsel's

                 failure to research the law of this case and advance-applicant's defense;

                 2). Counsel's failure to object to the Court's charge to the jury to

                 preserve any error for (Appellate Review) as required by law; and           3)~


--------GHttFtse-J:-Ls---fa-i--ltJ-r-e~er--reqttes-t-a-jur-y-±ns-t-rnc- t i 01 1 th-at-th-e-euart-charge-th,----~--


                 jury on the law of Justification of Necessity or Self-Defense,and or

                 Self-Defense     Apparent Danger raised by the evidence.



                 CONSTITUTIONAL ERROR OF INEFFECTIVE COUNSEL ON APPELLATE REVIEW:

                        4.      Applicant Appellate Counsel's failure to raise an issue arguing

                 that counsel were ineffective in failing to ; 1).Research the law available

                 in this case and advance the law regarding Applicant's only defense; 2).

                 Object to the Court's charge to the jury to preserve the asserted error

                 for Appellate Review; and 3). Request a jury instruction that the court's

                 charge charge the jury on ~he law of Justification of Necessity or Self-Defense

                 and or Self-Defense Apparent Danger.

                        5.      Appellate Counsel were    Ineffe~tive   on direct appeal where

                 Counsel presented a claim of arguable merit of victim's character evidence

                 is allowed,and Counsel (Affirmatively) argued against Applicant's case

                 that the trial court have should have allowed testimony from the witness,

                 Julie Loitz, about the victim's prior convictions on drug charges.Counsel

                 relies upon At-Article 38.36 of the Texas Code of Criminal Procedure,this

                 statutory provision only applies in murder prosecutions.Applicant plead

                 guilty to the charge of Aggravated Assault with a Deadly Weapcin.

                                                         2.
,,--------~-----------------------------------------~-----------------------------------------------




               Constituted Ineffective Assistance of Counsel.



                                                                        RESPECTFULLY SUBMITTED,



                                                                        Jam~Altleit Duke
                                                                        TDCJ# 118844B,Eastham
                                                                        2665 Prison Rd.#1
                                                                        Lovelady,Texas 75851

                                                                        pro se


                                       certificate of service

                      I certify that a true and correct copy of the foregoing
              was served upon t~e Trinfiy Cou~fy District Ciei~is Offl~e
              in accordance with the Texas Rule of Criminal Procedure
              on this ~+:bday of     .;::::-(   j,   ;-=   v. .
  '
-·------~-----------------------------------------------------------------------------------------




                                                                                   No.
                                                                                              ----------------
             EX PARTE                                                                                              X                               IN THE DISTRICT COURT

                                                                                                                   X                               TRINITY COUNTV,TEXAS
                  ...   ----------- ---·--··- . -- -·- - --.-- ---·- --·--···------ ------. ----·. -- -   ---.--- ----- - ---- ----- ..-- ---.---- ------------   -- --------- ----- -----·- ______ ______________________ ----- ----------- ------ --·--
                                                                                                                                                                                                      .,




             JAMES ALBERT DUKE                                                                                     X                               411th JUDICIAL DISTRICT




                                                            ORDER ON MOTION FOR NEW TRIAL

                                 On this the                                               day of _________________ ,20                                                                                           ,came to

             be considered the Applicant's Motion For New Trial and the

             Court is of the opinion that the Motion should be:



                  ------ Granted


                                            Denied
                  -------




                                                                                                                           Presiding Judge